Citation Nr: 0919329	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-25 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
service member's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served on active duty from December 1969 
to January 1990.  The service member passed away on March 11, 
2005; at the time of his death, he was in receipt of VA 
benefits.  The appellant is the service member's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington.  After the appellant began her appeal on 
the above rating decision, she presented testimony before the 
undersigned Acting Veterans Law Judge (AVLJ) sitting in 
Seattle in February 2009.  A transcript of that hearing was 
produced and has been included in the claims folder for 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record indicates that the service member had been 
receiving VA compensation benefits at the time of his death.  
He had been service-connected for sinusitis, the residuals of 
a right wrist injury, and bursitis of the left knee.  Fifteen 
years after he applied for VA compensation benefits, he 
passed away.  Per the Certificate of Death, the immediate 
cause of death was listed as a hemorrhagic stroke caused by 
peripheral vascular disease, diabetes mellitus, and 
hypertension.  None of these conditions had been service 
connected during the service member's lifetime.  However, it 
is noted that the service member had submitted a claim for 
benefits for hypertension shortly after he retired from 
service.  Service connection had not been granted because the 
service member had not been diagnosed as suffering from 
hypertension while in service.  See Rating Decision, dated 
July 1990.

Following the service member's death, the appellant submitted 
a claim for VA compensation benefits.  She has presented a 
simple argument as to why she believes the service member's 
death should be service-connected.  She has contended that 
while her husband was on active duty, he exhibited 
precursors/symptoms of hypertension.  That is, it has been 
noted that, on perhaps 75 occasions, the service member had 
"hypertensive" readings.  These high blood pressure 
readings were lowered through diet and exercise, and were not 
diagnosed as hypertension so that the service member could be 
kept on flight status (as was required by his military 
occupational specialty).  It has also been noted that an 
April 1990 VA examination diagnosed the Veteran as having 
"Hypertension, presently resolved.  Blood pressure at the 
upper limits of normal."  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Here, there is evidence that 
the Veteran suffered from hypertension at the time of his 
death, that experienced elevated blood pressure readings in 
service and immediately post-service and some indication that 
his elevated blood pressure readings represented hypertension 
and/or resolved (controlled) hypertension.  

A further review of the claims folder indicates that a VA 
medical doctor or expert has not provided any comments on the 
assertions made by the appellant.  Moreover, the claims 
folder is negative for any comments, either positive or 
negative, from VA medical specialists on the assertions made 
by the appellant's representatives.  Based upon the 
evidentiary record in the instant case (or the lack thereof), 
and in light of the applicable provisions of the Veterans 
Claims Assistance Act of 2000 and McClendon, it is the 
Board's opinion that a VA opinion should be obtained and 
included in the claims folder prior to the Board issuing a 
determination on the merits of the appellant's claim.

Also, the Board notes that, while the appeal was pending, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision with regard to the 
content of VCAA notices relevant to DIC claims.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) [The Veterans Claims 
Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007)].  In Hupp¸ the 
Court held that a notice with regard to a claim for DIC 
benefits must include:

(1) a statement of the conditions (if 
any) for which the service member was 
service-connected at the time of his or 
her death; 

(2) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously service-
connected disability; and 

(3) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a disorder not yet 
service connected.

Additionally, if the claimant raises a specific issue 
regarding a particular element of the claim, the notice must 
inform the claimant of how to substantiate the assertion, 
taking into account the evidence submitted in connection with 
the application.

In the present case, an April 2005 letter informed the 
appellant of the evidence required to show that service 
connection for the cause of the service member's death was 
warranted.  The letter also advised her of the evidence 
necessary to support a claim for DIC benefits along with 
accrued benefits.  However, the letter did not inform her of 
the disabilities for which the service member was service-
connected or of the evidence required to support a claim for 
benefits based on a nonservice-connected disorder.  
Additionally, the appellant has advanced specific arguments 
regarding the ultimate cause of death of her husband.  The 
April 2005 letter did not address any particular argument 
made by the appellant or the evidence she needed to submit to 
support her contentions.  Thus, this remand for substantive 
development will provide the opportunity to properly notify 
the appellant in accordance with Hupp, supra.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO/AMC for the following 
actions:

1.  The appellant should be issued a 
letter addressing the elements required 
under Hupp, supra.  Specifically, the 
letter should inform the appellant of the 
service member's service-connected 
disabilities, explain the evidence and 
information required to substantiate her 
claim for benefits, and address the 
arguments made by the appellant with 
respect to her claim.  



2.  The RO/AMC should arrange for the 
service member's file to be reviewed by a 
VA medical doctor.  The claims folder and 
a copy of this remand are to be made 
available to the examiner to review prior 
to the review.

The examiner is asked to provide 
observations to the following items:

a.  The examiner is asked to state 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the service member's hypertension 
had its onset in service or within one 
year of service discharge or was 
otherwise related to his active service 
or service connected disability.  

b.  Next, based on the complete medical 
record, the examiner should be asked to 
provide an opinion as to whether it is at 
least likely as not (a 50 percent 
probability or greater) that the service 
member's various service-connected 
disabilities and those disabilities that 
"should have been" service connected 
(e.g., hypertension), including the 
treatment thereof, caused or resulted in 
his death, or contributed to his death.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

If a conclusion cannot be made concerning 
any of the comments and opinions 
requested, the examiner should comment 
accordingly.  

The result proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses or 
conclusions given.  It is requested that 
the results of the opinion be typed and 
included in the claims folder for review.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
requested doctor's opinion.  If the 
report does not include fully detailed 
responses to the questions and comments 
asked therefor, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008) and see Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

